Citation Nr: 0517684	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 2002 rating action that 
denied service connection for DM, claimed as due to AO 
exposure, as well as for emphysema and psoriasis.  A Notice 
of Disagreement (NOD) with the denials of service connection 
for DM and emphysema was received in October 2003, but a 
Statement of the Case (SOC) on the issue of service 
connection for DM only was issued in December 2003.  A 
Substantive Appeal on the DM issue was received in February 
2004.  In August 2004, the RO issued a SOC on the issues of 
service connection for emphysema and psoriasis, but the 
veteran did not perfect his appeal by filing a Substantive 
Appeal with respect to those two issues.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  As the veteran did not serve in Vietnam during the 
Vietnam era, he may not be presumed to have been exposed to 
AO during his military service.

3.  DM was first manifested many years post service, and 
there is no medical evidence or opinion establishing a nexus 
between such disability and military service, to include 
claimed exposure to AO.


CONCLUSION OF LAW

The criteria for service connection for DM, to include as due 
to AO exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the September and October 2002 RO letters, the 
November 2002 rating action, the October 2003 RO letter, the 
December 2003 and August 2004 SOCs, and the August and 
November 2004 RO letters, the veteran and his representative 
were variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  After each, 
they were afforded the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the September 2002 RO letter and the December 
2003 SOC informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter documents specifically informed the appellant of the 
VCAA's requirements, and notified him that he could help with 
his claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
December 2003 SOC specifically notified the veteran to 
furnish any evidence in his possession that pertained to his 
appeal.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, some documents meeting the VCAA's notice 
requirements were provided to the veteran in September and 
October 2002, prior to the November 2002 rating action on 
appeal.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
and SOCs issued between 2002 and 2004 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim on the merits in December 2003 on the basis of all the 
evidence of record, as reflected in the SOC.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, to include obtaining extensive 
service medical, personnel, and administrative records and 
private records of post-service treatment of the veteran from 
1997 to 2002.  The veteran furnished a statement and 
additional service personnel records in November 2003, all of 
which have been associated with the claims file and 
considered in adjudicating this claim.  In September 2002, 
the veteran stated that he had no additional medical records 
to submit pertaining to his claim.  Moreover, neither the 
veteran nor his representative has identified, and the claims 
file does not otherwise indicate, any existing, pertinent 
records that need to be obtained.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling any VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  
II.  Background

Available service personnel and administrative records show 
that the veteran served aboard the U.S.S. James C. Owens (DD 
776) from February 1969 to October 1970, when he was 
transferred to the U.S. Naval Station in Brooklyn, New York.  
The records are negative for evidence that the veteran served 
in or visited Vietnam during the Vietnam era.

The service medical records are completely negative for 
complaints, findings, or diagnoses of any DM or AO exposure.  
The genitourinary system was normal on October 1970 
separation examination, and a urinalysis was negative for 
sugar.  

Post service, September 1997 private medical records of A. 
Porcari, M.D., are negative for findings or diagnoses of DM.  
In May 1999, Dr. Porcari assessed     type II DM; subsequent 
records show treatment and evaluation of the veteran through 
October 2002 for several disabilities including DM, but these 
all contain no medical opinion linking it to military service 
or claimed AO exposure.

In his August 2002 application for VA disability 
compensation, the veteran claimed that he served in Vietnam 
in 1969.

Received in March 2003 were statements from two of the 
veteran's service comrades.  Neither statement provided 
specific evidence that the veteran served in or visited 
Vietnam during the Vietnam era.

In an October 2003 statement, the National Archives and 
Records Administration (NARA) stated that evidence from the 
personnel records of the U.S.S. James C. Owens (DD 776) 
indicated that the ship was in Vietnamese waters only in 
November 1970, following the veteran's October 1970 transfer 
from that ship to the Brooklyn, New York, Naval Station.  
Attached were pertinent copies of the ship's 1970 personnel 
records, including deck logs.



III.  Analysis 

The veteran contends that, in approximately Spring 1970, he 
was flown by helicopter from service aboard the U.S.S. James 
C. Owens to Vietnam, and thereafter took a military flight to 
the U.S. to attend to a family illness and death.  He asserts  
that he was exposed to AO in Vietnam while awaiting air 
transportation back to the U.S., and links his current DM to 
such exposure.

To give the veteran every consideration in connection with 
the current claim, the Board will consider all bases of 
entitlement in adjudicating the claim, as the RO has done.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and DM becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II DM or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R.    § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice,      59 Fed. Reg. 341-
346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations, if the conditions of 
service involved duty or visitation in Vietnam.  See 38 
U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).    
Finally, notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  

Under the legal authority cited above, the veteran in this 
case may not be presumed to have been exposed to AO during 
his Vietnam era service, because there is no evidence 
verifying that he served in or visited Vietnam during such 
service.  As noted above, the veteran's service personnel and 
administrative records, including records obtained from the 
NARA, simply do not document any service aboardship or 
visitation in Vietnam during his period of military service, 
and neither the veteran's own contentions nor the statements 
of his service comrades provide objective evidence of any 
claimed service or visitation in Vietnam.  Hence, service 
connection for DM, on the basis of presumed AO exposure, is 
not warranted.  The record also presents no other basis upon 
which to establish entitlement to service connection for the 
veteran's DM.

In this case, the service medical records are completely 
negative for findings or diagnoses of any DM, and there is no 
medical evidence that any such disease was manifested during 
the first post-service year.  Hence, the condition was not 
shown in or shortly after service.  In fact, the first 
objective evidence of DM was in 1999, over 28 years post 
service.  The Board also emphasizes that Dr. Porcari's 
records-the only post-service medical evidence of record-
contain no competent medical evidence or opinion linking the 
DM to the veteran's military service or claimed AO exposure, 
and neither the appellant nor his representative has 
presented or alluded to the existence of any such evidence or 
opinion.

The Board does not doubt the sincerity of the veteran's 
belief that his current diabetes is associated with his 
military service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there exists a medical relationship between 
DM and any incident of his military service, including 
claimed exposure to AO.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown,   10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for DM, to include as due to AO exposure, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent and objective evidence 
simply does not support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for DM, to include as due to AO exposure, 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


